Citation Nr: 1722599	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  13-25 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating greater than 30 percent for service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1987 through October 1987 and from February 2003 through May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

In August 2016, prior to the promulgation of a decision in this appeal, the Veteran expressly stated, in a written and signed statement through his representative, that he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issue listed above have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014 & Supp. 2015); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.

Here, in August 2016, the Veteran's representative submitted a written and signed statement wherein the Veteran withdrew the appeal of his claim for an increased rating greater than 30 percent for PTSD.  Therefore, since the Veteran's correspondence occurred prior to the promulgation of a Board decision on appeal and constitutes a formal withdrawal of the appeal, there remains no allegation of error of fact or law for appellate consideration as to these matters.  The Board does not have jurisdiction to further review the appeal.


ORDER

The appeal is dismissed.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


